DETAILED ACTION
The following is a Final Office Action in response to communications filed September 2, 2022.  Claims 17 and 28 are amended.  Currently, claims 17, 19, and 28 are pending.

Response to Amendment/Argument
Applicant’s Response is not sufficient to overcome the previous objection to claim 17 for informalities.  Accordingly, Examiner directs Applicant to the relevant explanation below.
Applicant’s Response is sufficient to overcome the previous rejection of claims 17, 19, and 28 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 17, 19, and 28 under 35 U.S.C. 112(b) is withdrawn.
Examiner notes, however, that Applicant’s Response necessitates new rejections under 35 U.S.C. 112(b) and directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first asserts that the claims cannot recite a mental process because the claims reflect significant amounts of data that must be analyzed and calculated.  Examiner disagrees.  As an initial matter, Examiner notes that the rejection of record does not assert that the claims recite a mental process.  Instead, the rejection of record asserts that the claims recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claims recite a process for performing and managing a time-based task.  As a result, Applicant’s remarks are not persuasive.
However, even if the rejection of record were to assert that the claims recite a mental process, Examiner submits that the claims do not recite or embody significant amounts of data.  Instead, the claims recite a process for managing a single time-based task that includes calculating a single deadline based on a first deadline date.  As a result, Applicant’s remarks are not persuasive because the claims recite analysis and calculation processes that could be performed by looking at a calendar.
Applicant next asserts that the claims improve the performance of the computing system because the step for clearing reminders after completion of the task reduces communication load the service allocator.  Examiner disagrees.  Examiner submits that clearing reminders is an abstract business improvement associated with managing task reminders. Further, Applicant’s Specification indicates that the term “service allocator” relates to a person engaged by the client, such that reducing load to the service allocator reflects a business improvement related to the number of messages associated with a person and does not reflect any improvement to the technical, computing elements.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims is maintained and reasserted below.    
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites a method claim.  However, claim 17 recites series of functions using inconsistent verb forms.  For example, claim 17 recites functions to “populate”, “calculate”, “form”, “receive”, “enable”, “presenting”, “enabling”, “transmitting”, “receive”, “select”, “sending”, “receive”, “acknowledge”, and “update”.  Examiner recommends amending each claimed method step to recite the “-ing” verb form in order to facilitate claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “presenting one or more active button fields”.  However, claim 17 subsequently recites “wherein each button is associated with a specific filing type” in the element “presenting one or more active button fields”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for “each button” to reference the recited active button fields or intends to introduce independent buttons.  For purposes of examination, and in view of claim 28, claim 17 is interpreted as reciting “presenting one or more active button fields on a user interface of the communication device associated with the service allocator, wherein each active button field is associated with a specific filing type”
In view of the above, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19, which depends from claim 17, inherits the deficiencies described above and is similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 19, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 17, 19, and 28 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 17 recites an abstract idea.  Claim 17 includes limitations for “intellectual property related data, the intellectual property related data comprising at least a first deadline date and a deadline type, the first deadline date and the deadline date being associated with the time-based task”; “calculate a second deadline date based on the first deadline date”;  “form a request for a service based on the deadline type”; “receive a service description related to the request for service”; “enable a generation of a communication using the received service description”; “transmitting the request for service with the service description to the at least one service provider of the specific filing type”; “receive a response to the request for service and the service description from one or more of the at least one service provider of the specific type”; “select a service provider from the one or more of the at least one service provider of the specific filing type to perform the time-based task by the second deadline date”; “sending a reminder to complete the time-based task to the selected service provider at the second deadline date”; “receive a deliverable from the selected service provider upon performance of the time-based task”; “acknowledge a completion of the time-based task by the selected service provider”; and “update the intellectual property related data to reflect the completion of the time-based task including clearing all reminders after acknowledging completion of the time-based task”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for performing and managing a time-based task.  As a result, claim 17 recites an abstract idea under Step 2A Prong One.
Claim 28 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 28 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Similarly, claim 19 further describes the process for performing a time-based task, and as a result, claim 19 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 17 does not include additional elements that integrate the abstract idea into a practical application.  Claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 17 include a communication device, at least one communication device, a server, a hardware processor, a database, a user interface, and steps for populating a database, presenting active button fields, and enabling selection of at least one of the one or more active button fields.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea; the steps for presenting buttons and enabling selection of buttons do no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the step for “populating” is an insignificant extrasolution activity to the judicial exception.  As a result, claim 17 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Claim 28 does not recite any additional elements beyond those recited with respect to claim 17.  As a result, claim 28 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 17.
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 17 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 17 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 17 include a communication device, at least one communication device, a server, a hardware processor, a database, a user interface, and steps for populating a database, presenting active button fields, and enabling selection of at least one of the one or more active button fields.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computer components that are merely used as a tool to perform the recited abstract idea; the steps for presenting buttons and enabling selection of buttons do no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the step for “populating” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing information in memory as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 28 includes substantially similar limitations to those presented with respect to claim 17.  Claim 28 does not recite any additional elements beyond those recited with respect to claim 17.  As a result, claim 28 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 17.
Claim 19 does not recite any additional elements beyond those recited with respect to independent claim 17.  As a result, claim 19 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 17, 19, and 28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (U.S. 2003/0105738) in view of Sathayamangalam (U.S. 2016/0196595), and in further view of Sriraghavan et al. (U.S. 2011/0099549).
Claims 17 and 28:  Taketa discloses a computer implemented method for managing a time-based task in a data management system that includes a communication device associated with a service allocator, at least one communication device associated with at least one service provider, and a server communicably coupled to the communication device of the service allocator and the at least one communication device of the at least one service provider, wherein the server includes a hardware processor (See FIG. 1 and the associated paragraphs) to: 
populate a database (See FIG. 1 and FIG. 16) with an intellectual property related data, the intellectual property data comprising at least a first deadline date and a deadline type, the first deadline date and the deadline type being associated with the time-based task (See paragraphs 14 and 51, wherein case information including a processing deadline is entered into a database to generate a task event, and wherein the generated event information is associated with a type);
calculate a second deadline based on the first deadline (See paragraph15, wherein the processing deadline is based on a predetermined reference deadline);
form a request for a service based on the deadline type (See paragraph 49, wherein requests are sent to the prosecution, research, and development sections, and paragraph 51, wherein the workflow is selected based on the type of generated event); 
receive a service description related to the request for service (See paragraphs 49 and 51, wherein service descriptions and review results are received); 
enable a generation of a communication to the communication device associated with at least one service provider using the received service description (See paragraphs 49–51, wherein a service request description is forwarded to a relevant section according to type of event; see also paragraph 55, wherein the management computer sends information to client computers);  
receive a response to the request for service and the service description from one or more of the at least one service provider of the specific filing type (See paragraph 24, wherein confirmation of initiation of the event task is disclosed, and paragraphs 49–51, wherein tasks are routed to sections based on a relevant task type); 
receive a deliverable from the selected service provider upon performance of the time-based task (See paragraphs 18 and 93, wherein a completed deliverable is received and processed); 
acknowledge a completion of the time-based task by the selected service provider (See FIG. 6 and paragraphs 18 and 93, wherein completion is confirmed); and
update the intellectual property related data in the server to reflect the completion of the time-based task (See FIG. 6 and paragraphs 18 and 93, wherein completion is confirmed; and see paragraphs 81 and 88, wherein stored management data is updated in response to the confirmation process).  Taketa does not expressly disclose the remaining claim elements. 
Sathayamangalam discloses a hardware processor configured to execute non-transitory machine readable instructions that will cause the server to (See paragraph 67, wherein computer-readable program instructions are executed in a processing environment): 
presenting one or more active button fields on a user interface of the communication device associated with the service allocator, wherein each button is associated with a specific type and at least one service provider of the specific type (See paragraphs 5–7 and 39–40, wherein a UI that includes selection control elements is presented to user, and wherein the user may select providers by selecting project type selection controls that are associated with a give category or subcategory; see also paragraph 48, wherein UI button selection control elements are disclosed, and wherein the recited active button fields are interpreted as UI buttons in view of Applicant’s Specification);
enabling a selection of at least one of the one or more active button fields, wherein selection of the at least one of the one or more active button fields establishes a communication link between the service allocator and the at least one service provider of the specific filing type (See paragraphs 5–7 and 39–40, wherein the user may select providers using UI selection control elements by selecting project type selection controls that are associated with a give category or subcategory, and wherein an email communication link is established upon selection; see also paragraph 48, wherein UI button selection control elements are disclosed);
transmitting the request for service with the service description to the at least one service provider of the specific filing type upon selection of the at least one of the one or more active button fields (See paragraphs 5–7 and 39–40, wherein the user may select providers using UI selection control elements by selecting project type selection controls that are associated with a give category or subcategory, and wherein an email communication link is established upon selection; see also paragraph 48, wherein UI button selection control elements are disclosed); 
wherein the execution of the non-transitory machine readable instructions by the hardware processor further causes the server to (See paragraph 67, wherein computer-readable program instructions are executed in a processing environment): 
select a service provider from the one or more of the at least one service provider of the specific filing type to perform the time-based task by selecting another one of the one or more active button fields (See paragraphs 5–7 and 42, wherein the user may select a provider to perform the project task using UI selection control elements on a quote selection tool); and
sending a reminder to complete the time-based task to a communication device of the selected service provider at the deadline date (See paragraph 56, in view of paragraphs 31 and 66, wherein reminders are sent to appropriate users based on deadline dates, and wherein users are disclosed in the context of user devices).
Taketa discloses a system directed to managing patent cases.  Sathayamangalam similarly discloses a system directed to managing project tasks and service providers.  Each reference discloses a system directed to managing tasks.  The technique of utilizing a selection interface is applicable to the system of Taketa as they each share characteristics and capabilities; namely, they are directed to managing tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Sathayamangalam would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sathayamangalam to the teachings of Taketa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying a selection interface to Taketa would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved control.  Taketa and Sathayamangalam do not expressly disclose the remaining claim elements.
Sriraghavan discloses automatically clearing all reminders after acknowledging completion of the time-based task (See paragraph 36, wherein reminders are automatically deleted when tasks are marked as completed).
As disclosed above, Taketa discloses a system directed to managing patent cases, and Sathayamangalam similarly discloses a system directed to managing project tasks and service providers.  Sriraghavan discloses a system for managing reminders for a project development.  Each reference discloses a system directed to managing tasks.  The technique of clearing reminders is applicable to the systems of Taketa and Sathayamangalam as they each share characteristics and capabilities; namely, they are directed to managing tasks.
One of ordinary skill in the art would have recognized that applying the known technique of Sriraghavan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sriraghavan to the teachings of Taketa and Sathayamangalam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying reminder clearing to Taketa and Sathayamangalam would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved control.
Claim 19:  As disclosed above, Taketa and Sathayamangalam disclose the elements of claim 17. 
Taketa further discloses the method according to claim 17, wherein making the communication comprises: receiving multiple approvals, from multiple service providers, based upon the transmitted service description (See paragraph 49, wherein multiple parties provide results based on the service description, and wherein the provided results are implicit approvals).  Taketa does not expressly disclose the remaining claim elements.
Sathayamangalam discloses receiving multiple approvals, from multiple service providers (See paragraph 42, wherein one or more quote proposals are received); and
selecting the service provider from the multiple service providers by the service allocator (See paragraph 42, wherein a provider is selected from the one or more providers who provide approval proposals).
One of ordinary skill in the art would have recognized that applying the known technique of Sathayamangalam would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623